DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a supplementary action as responding to a Final-Office rejection mailed on 06/07/2022. There were claims 1-4, were unable to exam by the examiner.

Please see the MPEM 710.06, for further explanation.
710.06 [R-6] Situations When Reply Period Is Reset or Restarted Where the citation of a reference is incorrect or an Office action contains some other error that affects applicant’s ability to reply to the Office action and this error is called to the attention of the Office within 3 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by applicant. If the error is brought to the attention of the Office within the period for reply set in the Office action but more than 1 month after the date of the Office action, the Office will set a new period for reply, if requested to do so by the applicant, to substantially equal the time remaining in the reply period. For example, if the error is brought to the attention of the Office 5 weeks after mailing the action, then the Office would set a new 2-month period for reply. The new period for reply must be at least 1 month and would run from the date the error is corrected. See MPEP § 707.05(g) for the manner of correcting the record where there has been an erroneous citation.
Where for any reason it becomes necessary to remail any action (MPEP § 707.13), the action should be correspondingly redated, as it is the remailing date that establishes the beginning of the period for reply. **For Image File Wrapper (IFW) processing, see IFW Manual.

A supplementary action after a rejection explaining the references more explicitly or giving the reasons more fully, even though no further references are cited, establishes a new date from which the statutory period runs. If the error in citation or other defective Office action is called to the attention of the Office after the expiration of the period for reply, the period will not be restarted and any appropriate extension fee will be required to render a reply timely. The Office letter correcting the error will note that the time period for reply remains as set forth in the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 10-16, recites the limitation “elements deformable in response to the impulse to assist in absorbing impulse energy and provide additional resilient restoring force to return the envelope to a pre-impulse shape after the impulse”, it is unclear where is the impulse force come from and how does it provide assistant to force?
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein creation by an impact force of deformation of the envelope into contact with the inner element, the inner element also  deforms providing an altered energy absorption profile based on the second initial pressure of the second working fluid” renders the claim indefinite because it is unclear where and/or how an impact force is being created or how it is providing an altered energy absorption profile based on the second initial pressure of the second working fluid. For the purpose of examination and as best understood the limitation is interpreted to mean that “wherein an external impact force of deformation of the envelope into contact with the inner element, the inner element also deforms providing an altered energy absorption profile based on the second initial pressure of the second working fluid” as a functional limitation which is adapted to provide for the claimed invention.
Claims 11, 14, recites the limitation “elements deformable during all or a portion… in response to an impulse as assist in attenuating force”, it is unclear where is the impulse force come from and how does it provide assistant to force?
Claims 2-4 are dependent of claim 1 and are likewise indefinite.
Claims 12-13 are dependent of claim 11 and are likewise indefinite.
Claims 15-16 are dependent of claim 14 and are likewise indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawney et al. (6402879—hereinafter, Tawney).

Regarding claim 5, Tawney discloses a unitary cell for impact energy dissipation (fig.19) comprising: an envelope (78, fig.19, col.16, lines 21-34) having a chamber containing (fig.20 shows the chamber formed by two outer layers 80, 82) a first working fluid (at 94 of fig.20); and an inner element contained within the chamber (at 98, fig.20) and having an inner chamber containing a second working fluid (at 98), the first working fluid having a first initial pressure and second working fluid haying a second initial pressure), the first initial pressure and the second initial pressure having a pressure differential (fig.22 shows chamber 146 with 35psi, chamber 148 with 25psi and chamber 150 with 15psi) adapted to provide an altered energy absorption profile (col.16, lines 34-65).

Regarding claims 6-7, Tawney discloses the unitary cell as defined in claim 5, wherein an initial pressure differential between the first initial pressure and the second initial pressure is between 5 psi and 300 psi (fig.22); wherein a bottom surface of the inner chamber is mounted to a bottom surface of the envelope (fig.22).

Regarding claims 17-19, Tawney discloses the unitary cell as defined in claim 5, further comprising a pressurization valve (pressure valve, col.12, lines 1-9) in one or both of the envelope and inner element for pressurizing or depressurizing the first or second working fluid; wherein further comprising a reservoir (fig.19 shows a reservoir chamber disposed in the heel section of the fig.19) in fluid communication with the chamber in the envelope; further comprising a reservoir (fig.19 shows a reservoir chamber disposed in the heel section of the fig.19) in fluid communication with the inner chamber in the inner element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tawney et al. (6402879—hereinafter, Tawney).

Regarding claim 1, Tawney disclose a shock absorbing system for impact energy dissipation (18-19) comprising: an envelope (fig.18 shows outer layers 80-82 and an inner layers 84, 86) having a chamber containing a first working fluid (fig.21 shows fluid 92/96/98, col.15, lines 33), the envelope deformable in response to an impulse to attenuate force amplitude; and a plurality of resilient supplemental absorber elements  (fig.20-21 shows two portions a front chamber portion and heel chamber portion) comprising at least one of arcuate laments (the structure of region F or the structure of region E each region containing fluid, col.15, lines 1-33) and resilient pillars dispersed within the chamber; but does not disclose the functional limitation said plurality of resilient supplemental absorber elements deformable in response to the impulse to assist in absorbing impulse energy and provide additional resilient restoring force to
return the envelope to a pre-impulse shape after the impulse.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the shock absorbing system of Tawney is configured to perform as claimed, since the functional implications and statements of intended use  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Regarding claims 2-4, Tawney discloses the shock absorbing system as defined in claim 1 wherein the plurality of resilient supplemental absorber elements comprises arcuate filaments (fig.20-21 shows a plurality of structure of regions F); wherein the plurality of resilient supplemental absorber elements comprises a combination of arcuate filaments and resilient pillars (fig.20-21 shows a plurality of structure of regions E, F); wherein the envelope is selected from the set of rubber, elastomers and thermoplastics (col.22, lines 30-34).

Regarding claim 8, Tawney does not discloses wherein the inner chamber in the inner element has a volume of 20% to 80% of the chamber volume. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different volume of each chamber in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 9, Tawney discloses the unitary cell as defined in claim 5, (fig.22 shows chamber 146 with 35psi, chamber 148 with 25psi and chamber 150 with 15psi); but does not disclose wherein the second initial pressure is higher than the first initial pressure and wherein creation by an impact force of a pressure in the first working fluid greater than the second working initial pressure of the second working thud, results in compression of the inner element to further absorb the impulse energy providing the altered energy absorption profile based on the higher initial pressure of the second working fluid.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that fig.22 shows each chamber has it own pressure to provide as the claimed invention. 
Regarding claim 10, Tawney discloses fig.22 shows chamber 146 with 35psi, chamber 148 with 25psi and chamber 150 with 15psi.  But does not disclose wherein creation by an impact force of deformation of the envelope into contact with the inner element, the inner element also deforms providing an altered energy absorption profile based on the second initial pressure of the second working fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that apparatus of Tawney is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the structural limitations.
Regarding claim 11, Tawney discloses the unitary cell as defined in claim 5 further comprising a plurality of resilient supplemental absorber elements (structures of elements E and F) comprising at least one of arcuate filaments (structure of element F) and resilient pillars (structure of element E) dispersed within the chamber, but does not disclose said plurality of resilient supplemental absorber elements deformable during all or a portion of deformation of the envelope in response to an impulse to assist in attenuating force and provide additional resilient restoring force during at least a portion of a resilient expansion of the envelope to return the envelope to a pre-impulse shape after the impulse.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that apparatus of Tawney is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the structural limitations.
Regarding claims 12-13, Tawney discloses the unitary cell as defined in claim 11, wherein the plurality of resilient supplemental absorber elements comprises arcuate filaments (structure of elements F, fig.21); wherein the plurality of resilient supplemental absorber elements comprises a combination of arcuate filaments and resilient pillars (see structures elements E and F in fig.20-21).
Regarding claim 20, Tawney discloses the inner element for depressurizing the first or second working fluid (pressure valve, col.12, lines 1-9).  But does not disclose comprising a relief vent in one or both of the envelope. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that at the valve location wherein a channel for air input into the chamber is configured to allow air relief from the chamber; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a two ways valve, such modification would be considered design choice for making from a manual valve/one way valve to an automatic valve/two ways valve involves routine skill in the art.

Regarding claim 14, Tawney discloses a unitary cell (fig.18-19 shows the outer layers 80, 82 to form an envelope having a chamber structure) for impact energy dissipation: 
an envelope having a chamber containing a first working fluid (fig.21 shows fluid 94 disposed on the outer chamber); an inner clement contained within the chamber and having an inner chamber containing a second working fluid (shows 21 shows inner layers 84 and 86 form an inner chamber containing a second fluid 90 in sections E and F), the first working fluid and second working fluid having a pressure differential; and, 
a plurality of resilient supplemental absorber elements (fig.21 shows a plurality of chambers as sections E and F) dispersed within the inner chamber, but does not disclose a functional said plurality of resilient supplemental absorber elements deformable during all or a portion of deformation of the envelope in response to an impulse to assist in force amplitude attenuation over a length of compression and provide additional resilient restoring force over the length of compression to at least partially return the inner element to a pre-impulse shape after the impulse. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that apparatus of Tawney is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the structural limitations.
Regarding claims 15-16, Tawney discloses the unitary cell as defined in claim 14 wherein the plurality of resilient supplemental absorber elements comprises arcuate filaments (fig.21 shows a plurality of chambers at sections E); wherein the plurality of resilient supplemental absorber elements comprises resilient pillars (fig.21 shows a plurality of chambers at sections F); 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732